                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-3811 PA (JPRx)                                         Date    May 21, 2019
 Title             Sung Yoon v. State Farm Mutual Automobile Ins. Co., et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

       Plaintiff Sung Yoon (“Plaintiff”) has filed a Notice of Partial Dismissal in which he has
voluntarily dismissed his federal claims for violations of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692d, and injunctive relief to enjoin violations of the FDCPA, without
prejudice.

        As a result of Plaintiff having voluntarily dismissed his ninth and eleventh claims brought
pursuant to the FDCPA, the Court dismisses those claims without prejudice. The Court has only
supplemental jurisdiction over Plaintiff’s remaining state law claims under 28 U.S.C. § 1367(a).
Once supplemental jurisdiction has been established under § 1367(a), a district court “can decline to
assert supplemental jurisdiction over a pendant claim only if one of the four categories specifically
enumerated in section 1367(c) applies.” Exec. Software v. U.S. Dist. Court for the Cent. Dist. of
Cal., 24 F.3d 1545, 1555–56 (9th Cir. 1994). The Court may decline supplemental jurisdiction
under § 1367(c) if: “(1) the claim raises a novel or complex issue of State law, (2) the claim
substantially predominates over the claim or claims over which the district court has original
jurisdiction, (3) the district court dismissed all claims over which it has original jurisdiction, or (4) in
exceptional circumstances, there are other compelling reasons for declining jurisdiction.”

        Having dismissed the federal claims without prejudice, the Court declines to exercise
supplemental jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. § 1367(c)(3). The Court
further exercises its discretion to remand the action. See Albingia Versicherungs A.G. v. Schenker
Int’l Inc., 344 F.3d 931, 938 (9th Cir. 2003); Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205
(9th Cir. 1991) (“[A] district court has discretion to remand a properly removed case to state court
when none of the federal claims are remaining.”). The Court remands this action to Los Angeles
County Superior Court, Case No. 19STCV08445. State Farm’s Motion to Dismiss (Docket No. 7) is
denied as moot.

         IT IS SO ORDERED.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
